Citation Nr: 1002481	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  05-06 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral carpal 
tunnel syndrome and peripheral neuropathy.

2.  Entitlement to an increased evaluation for neuropathy of 
the right radial nerve, currently evaluated as 20 percent 
disabling.

3.  Entitlement to an increased evaluation for neuropathy of 
the left radial nerve, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1986 until May 
1988.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a February 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Detroit, Michigan.

These matters were previously before the Board in July 2007 
and were remanded for further development.  They have now 
returned to the Board for further appellate consideration. 

The issue of entitlement to service connection for bilateral 
carpal tunnel syndrome and peripheral neuropathy is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  During the entirely of the rating period on appeal, the 
Veteran's service-connected neuropathy of the right radial 
nerve has been manifested by complaints of weakness in his 
hand and numbness in his fingers; objectively, the clinical 
evidence reveals normal sensory contention status bilateral 
radial nerves, normal range of motion with no pain, normal 
repetitive movements with no pain, and no wrist drop, 
indicating no more than mild incomplete paralysis.

2.  During the entirely of the rating period on appeal, the 
Veteran's service-connected neuropathy of the left radial 
nerve has been manifested by complaints of weakness in his 
hand and numbness in his fingers, objectively, the clinical 
evidence reveals normal sensory contention status bilateral 
radial nerves, normal range of motion with no pain, normal 
repetitive movements with no pain, and no wrist drop, 
indicating no more than mild incomplete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 20 
percent for neuropathy of the right radial nerve have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.159, 3.321(b), 4.6, 4.7, 4.12a, Diagnostic 
Codes 8514, 4.25, 4.26 (2009).

2.  The criteria for a disability rating greater than 20 
percent for neuropathy of the left radial nerve have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b); 38 C.F.R. §§ 
3.159, 3.321(b), 4.6, 4.7, 4.12a, Diagnostic Codes 8514, 
4.25, 4.26.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held 
that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and/or an effective date will 
be assigned if service connection is awarded.  Because the 
Court's decision is premised on the five elements of a 
service connection claim, it is the consensus opinion within 
the VA that the analysis employed can be analogously applied 
to any matter that involves any one of the five elements of a 
"service connection " claim, to include an increased rating 
claim.  

In VA correspondence to the Veteran dated in August 2003 and 
March 2006, the Veteran was informed of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  The Board observes 
the Court's holding in Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), which focuses on VCAA notice requirements in an 
increased rating case.  However, this case was recently 
overturned in part by the Federal Circuit.  See Vazquez-
Flores v. Shinseki, No. 08-7150 (Fed. Cir. Sep. 4, 2009).  
Hence, it need not be further discussed in this decision.  
Although, the March 2006 correspondence did not specifically 
reflect that it pertained to the Veteran's claim for an 
increased rating for right neuropathy radial nerve 
disability, the Board finds that this deficiency is not 
prejudicial to the Veteran.  A June 2004 Statement of the 
Case (SOC) set forth the relevant diagnostic codes for the 
disabilities at issue and provided all possible ratings under 
the applicable diagnostic code.  The Veteran was provided 
with complete notice in VA correspondence in August 2007.  
The Veteran was informed of the criteria necessary for an 
effective date and disability rating in VA correspondence 
dated in March 2006 and August 2007.  

In Pelegrini, supra, the Court held that compliance with 
38 U.S.C.A. § 5103 required that VCAA notice be provided 
prior to an initial unfavorable AOJ decision.  Because VCAA 
notice in this case was not completed prior to the initial 
AOJ adjudication denying the claims, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  Here, the Board finds that 
any defect with respect to the timing of the VCAA notice was 
not prejudicial to the Veteran.  Although complete notice was 
provided to the appellant after the initial adjudication, the 
Veteran was provided with 60 days to submit any additional 
evidence in support of his claims.  The Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board 
finds the VCAA notice requirements have been met in this 
case.

Duty to assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records, and VA examination 
records.  Additionally, the claims file contains the 
statements of the Veteran in support of his claims.  The 
Board has carefully reviewed the statements and concludes 
that there has been no identification of further available 
evidence not already of record for which VA has a duty to 
obtain.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the Veteran's claims.  The June 2009 
VA examination report reflects that the Veteran reported he 
had seen a civilian neurologist in 2005 who allegedly noted 
deterioration of nerve of unknown etiology.  These records 
are not associated with the claims file.  As the Veteran's 
evaluation is based on the status of his radial nerves, and 
the June 2009 examination is more than adequate as to the 
Veteran's disabilities, the Board finds that a remand to 
obtain any 2005 records which reflect an unknown etiology is 
not warranted.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
Veteran are to be avoided). 

A VA examination with respect to issues on appeal was 
obtained in June 2009.  38 C.F.R. § 3.159(c) (4).  To that 
end, when VA undertakes to provide a VA examination or obtain 
a VA opinion, it must ensure that the examination or opinion 
is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the June 2009 VA opinion is 
more than adequate, as it is predicated on a review of the 
Veteran's claims file, to include medical records, and a 
physical examination of the Veteran, to include diagnostic 
testing.  The report of the examination contains findings 
necessary to evaluate the disabilities under the applicable 
diagnostic code rating criteria.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issues on appeal 
has been met.  38 C.F.R. § 3.159(c) (4).  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.

Legal criteria

Rating Disabilities

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2009).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a Veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  Id. § 4.1.  Nevertheless, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Staged ratings are appropriate for an increased-rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40 and 4.45 (2009), see also DeLuca v. Brown, 8 
Vet. App. 202, 206-07 (1995).  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2009).  The factors involved in evaluating, 
and rating, disabilities of the joints include weakness; 
fatigability; incoordination; restricted or excess movement 
of the joint, or pain on movement.  Id. § 4.45.

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claims.

The Veteran is service-connected for right radial neuropathy, 
evaluated as 20 percent disabling, effective from May 1988 
and left radial neuropathy, evaluated as 20 percent 
disabling, effective from May 1988.  In a statement received 
in July 2003, the Veteran asserted that an increased 
evaluation was warranted for his service-connected bilateral 
radial neuropathy.  As the Veteran's claim was received by VA 
in July 2003, the rating period on appeal is from July 2002, 
one year prior to the date of receipt of the increased rating 
claim.  38 C.F.R. § 3.400(o)(2) (2009).  However, in 
accordance with 38 C.F.R. §§ 4.1 and 4.2 (2009) and Schafrath 
v. Derwinski, 1 Vet.App. 589 (1991), the history of the 
disability is for consideration in rating a disability.

The medical evidence of record reflects that the Veteran is 
right handed; therefore his right limb is considered the 
major limb for rating purposes, and his left limb is 
considered the minor limb for rating purposes.

The disabilities at issue are currently rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 8514.  Under Diagnostic Code 8514, 
incomplete paralysis of the radial nerve is evaluated as 20 
percent disabling for the major or minor limb if found to be 
mild, 30 percent for the major limb, and 20 percent for the 
minor limb, if found to be moderate, and 50 percent for the 
major limb, and 40 percent for the minor limb, if the 
condition is found to be severe.  Complete paralysis with be 
evaluated as 70 percent for the major limb, and 60 percent 
for the minor limb, for drop of the hand and fingers, wrist 
and fingers perpetually flexed, the thumb adducted falling 
within the line of the outer border of the index finger, or 
where the patient cannot extend the hand at the wrist, extend 
the proximal phalanges of the fingers, extend the thumb, or 
make lateral movement of the wrist, or where there is 
supination of the hand, weakened extension and flexion of the 
elbow, or where loss of synergetic motion of extensors 
seriously impairs the hand grip, or where total paralysis of 
the triceps occurs only as the greatest rarity. 38 C.F.R. § 
4.124a.

A September 2003 VA examination record reflects that the 
Veteran had a twenty percent weakness in extension and 
flexion of the wrists and thumbs.  The Veteran was diagnosed 
with mild bilateral radial nerve palsy, and unrelated carpal 
tunnel syndrome and unrelated peripheral neuropathy.  An 
electromyography (EMG) showed no measurable evidence of 
radial nerve injury.  The examiner noted that the Veteran had 
median, ulnar, and peroneal nerve abnormalities due to 
entrapment and unrelated to radial nerve palsy.

A June 2009 VA examination record reflects that the Veteran 
is not taking any medications, nor wearing any splints or 
brace.  It further reflects that the Veteran reported that he 
is able to do his daily routine simple activities for 
himself, but on a few days a week, on average, he requires 
assistance with buttoning and shoe laces.  The Veteran 
reported that he was working full time, with no prolonged 
immobilization or hospitalization.  He reported that, when 
having weakness of his hands, he dropped things on occasion.

Upon clinical examination, the Veteran was found to have no 
obvious atrophy or wasting of the muscles.  There were no 
fasciculations or tremors.  The power in the muscles of the 
both hands was slightly diminished 4 by 5.  The power in the 
muscles of both forearms was normal.  There was no wrist 
drop.  The movements of both wrist joints was within normal 
range and not painful.  Repetitive movements were normal.  
The sensations were diminished over the 4th and 5th fingers as 
well as ulnar aspect of both hands as well as distal part of 
both forearms near the wrist.  The sensations were intact in 
other parts of the hand, especially over the first, second, 
third parts of the hand and radial aspects of the hand, as 
well as other parts of the forearm.  There was no obvious 
deformity or tenderness of the elbow joints.  The movement of 
the elbow joints was within normal range, and not painful.  
Repetitive movements were normal and not painful.  There was 
no obvious swelling, tenderness, redness, or crepitus of the 
small joints of both hands, and the movement of the joints 
were within normal range and not painful.  It was noted that 
the Veteran was able to write and hold things "fairly 
well."  Tapping of the lateral epicondyles of both elbow 
areas did not produce any more symptoms especially weakness 
and parenthesis in the forearms and hands.  There was no 
tender points especially in the proximal part of the 
forearms.  More pressure on the proximal part of the forearm 
did not re-produce more symptoms in the hands, especially 
parenthesis.  

A June 2009 EMG of both hands reflects normal sensory 
condition status bilateral radial nerves.  The final 
impression was consistent with bilateral ulnar nerve 
entrapment at the elbow without evidence of an axonal 
degeneration of motor fibers.

The June 2009 VA examiner opined that the Veteran's current 
condition and symptom of numbness and weakness in his fingers 
and hands and with the impairment of his grasp and fine motor 
activities are not likely related to, or aggravated by, 
service-connected neuropathy of the right and left radial 
nerves.  He further opined that the median, ulnar, and 
peroneal nerve abnormalities are due to entrapment unrelated 
to the radial nerve palsy during active service.

For purposes of DC 8514, incomplete paralysis indicates a 
degree of lost or impaired functional substantially less than 
the type picture for complete paralysis given with each 
nerve.  When the involvement is wholly sensory, the rating 
should be for the mild, or at most, the moderate degree.  
38 C.F.R. § 4.124a.  The September 2003 VA examiner diagnosed 
the Veteran with "mild" bilateral radial nerve palsy, with 
no measurable evidence of radial nerve injury.  The June 2009 
VA examination record reflects that the Veteran's range of 
motion is within the normal range bilaterally.  There was no 
wrist drop.  Based on the forgoing, the Board finds that the 
Veteran's disabilities reflect, at most, mild bilateral 
neuropathy of the radial nerve.  Therefore, he is entitled to 
no more than a 20 percent evaluation for his right radial 
neuropathy and a 20 percent evaluation for his left radial 
neuropathy.  

The ratings under DC 8514 are for unilateral involvement.  
When bilateral, the ratings are combined with application of 
the bilateral factor.  The bilateral factor is found by 
taking 10 percent of the combined ratings.  As the Veteran's 
two 20 percent evaluations are assigned for disabilities 
affecting opposite extremities (right and left radial 
nerves), the Board must consider application of the bilateral 
factor.  38 C.F.R. § 4.26 (2009).  The Combined Ratings Table 
, 38 C.F.R. § 4.25, indicates that 20 percent combined with 
20 percent is 36.  The combined rating (36) is added to the 
bilateral factor of 3.6 (10 percent of 36) for a total of 
39.6, which rounds up to 40 percent.  

The Board finds that the medical evidence of record 
demonstrates that the Veteran's disability picture more 
nearly approximates the criteria required for the currently 
assigned 20 percent rating for neuropathy of the right radial 
nerve, and 20 percent rating for neuropathy of the left 
radial nerve, throughout the rating period on appeal, and 
that staged ratings are not warranted.  

The Board has considered whether the Veteran's claim for an 
increased rating for his bilateral neuropathy of the radial 
nerve should be referred for consideration of an 
extraschedular evaluation, and has concluded that no such 
referral is warranted.  The record does not show that the 
Veteran has been hospitalized for problems with his radial 
nerves, or that there has been marked interference with 
employment.  There is nothing in the record to suggest that 
his disability picture is so exceptional or unusual as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(2009).  To the contrary, the 
record reflects that the Veteran has had consistent full time 
employment.

In light of the foregoing, it is the Board's conclusion that 
the preponderance of the evidence is against assignment of a 
higher schedular evaluation, or "staged rating," for the 
service-connected neuropathy of the right radial nerve, and 
service-connected neuropathy of the left radial nerve, at any 
time during the rating period on appeal. 


ORDER

1.  Entitlement to an increased evaluation for neuropathy of 
the right radial nerve, currently evaluated as 20 percent 
disabling, is denied.

2.  Entitlement to an increased evaluation for neuropathy of 
the left radial nerve, currently evaluated as 20 percent 
disabling, is denied.


REMAND

The Veteran avers that he has bilateral carpal tunnel 
syndrome and peripheral neuropathy due to active service, to 
include as secondary to, or aggravated by, the service-
connected right and left radial nerves.  

In a July 2007 remand, the Board indicated that further 
development was required under VA's duty to assist.  
Specifically, the Board indicated that VA must obtain a VA 
medical opinion as to whether the Veteran's current bilateral 
carpal tunnel syndrome and peripheral neuropathy is 
etiologically related to service, to include neurologic 
examination findings with regard to the median nerve in 
September 1987.  In this regard, a September 1987 service 
treatment record (STR) reflects Tinel signs in the right 
median nerve distribution near the axilla, and high median 
nerve Tinel sign at the medial radius on the left.  The June 
2009 VA examination report reflects an opinion that the 
Veteran's current bilateral nerve entrapment at the elbow is 
not likely related to, or aggravated by the Veteran's service 
connected disabilities; however, it does not address whether 
it is more likely than not related to active service, to 
include the September 1987 findings.

The Board is obligated by law to ensure that the AOJ complies 
with its directives.  The Court has stated that compliance by 
the Board or the AOJ is neither optional nor discretionary.  
Where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance. See Stegall v. West, 11 Vet. App. 268 (1998).  As 
noted above, the claims folder does not reflect that the AOJ 
substantially complied with the Board's directives set forth 
in July 2007.

In addition, the June 2009 VA examination report reflects 
that the Veteran had been evaluated by a civilian neurologist 
in 2005.  No records from such an evaluation are associated 
with the claims file.  The Board finds that such records may 
be useful in adjudicating the claim, and VA should attempt to 
obtain them.


Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to complete and 
return a provided VA Form 21-4142, 
Authorization and Consent to Release 
Information, for all medical treatment 
facilities in which he was treated for 
carpal tunnel syndrome, his wrists, and 
his hands, to include a civilian 
neurologist in 2005.  After obtaining a 
completed VA Form 21-4142, the AOJ should 
attempt to obtain all pertinent medical 
records, to include VA records, not 
already associated with the claims file.  
Any documents received by VA should be 
associated with the claims folder.

2.  Thereafter, make arrangements with the 
same clinician who conducted the June 2009 
VA examination, if possible, to provide a 
supplemental medical opinion in this case.  
The clinician should review the claims 
file, to include all additional evidence 
received pursuant to the above requested 
actions, and should note such in the 
opinion.  If the same clinician is not 
available, make arrangements with the 
appropriate VA medical facility for a 
clinician of relevant expertise to provide 
a supplemental medical opinion in this 
case.  The clinician should review the 
claims file, to include this remand, and 
should note such in the opinion.

The clinician should provide an opinion as 
to whether it is at least as likely as not 
(whether there is a 50 percent or greater 
probability) that the Veteran's has a 
current ulnar nerve entrapment, carpal 
tunnel syndrome, or other upper extremity 
disability of the median nerve which is 
causally related to the Veteran's active 
service.  Specifically, the clinician 
should discuss the likelihood, if any, of 
the Veteran's current disability as being 
causally related to the Veteran's active 
service, to include the September 1987 STR 
regarding Tinel signs.  If the reviewing 
clinician deems additional examination of 
the Veteran is necessary to provide the 
requested opinion, then such examination 
should be scheduled for the Veteran.  

The clinician is requested to provide a 
complete rationale for his or her opinion, 
as a matter of medical probability, based 
on his or her clinical experience, medical 
expertise, and established medical 
principles.

The VA clinician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.

3.  Thereafter, readjudicate the issue of 
entitlement to service connection for 
bilateral carpal tunnel syndrome and 
peripheral neuropathy.  If the benefit 
sought is not granted, issue a supplemental 
statement of the case and afford the 
appellant and his representative an 
appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board, as warranted.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


